         Case 1:21-cv-00055-MMB Document 14     Filed 07/09/21   Page 1 of 1




         UNITED STATES COURT OF INTERNATIONAL TRADE

ADVANTUS CORP.,

                    Plaintiff,

                    v.                      Court No. 21-00055
                                            Before: M. Miller Baker, Judge
UNITED STATES OF AMERICA,

                    Defendant.
                                    ORDER
      Upon consideration of the parties’ consent motion to stay (ECF 13), it is

hereby

      ORDERED that the parties’ motion is GRANTED, and it is further

      ORDERED that proceedings in the above-captioned case shall remain

stayed until 30 days after the U.S. Court of Appeals for the Federal Circuit

issues its mandate in the appeal of the decisions in ARP Materials, Inc. v.

United States, Ct. No. 20-144, and Harrison Steel Castings Co. v. United States,

Ct. No. 20-147. The parties are to file a joint status report on or before the 30th

day after the Federal Circuit issues its mandate. The joint status report shall

explain how this case should proceed, if further proceedings are necessary.

Dated:       July 9, 2021                          /s/ M. Miller Baker
             New York, New York                    M. Miller Baker, Judge
